Citation Nr: 9906875	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for myelodysplastic anemia, 
claimed as leukemia. 


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1956 and from December 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his notice of disagreement received in April 1998, the 
veteran indicated that a carbon copy was sent to a Veterans 
of Foreign Wars of the United States post in Kansas City, 
Missouri.  Although on the VA Form 8, Certification of 
Appeal, the RO indicated that a VA Form 646 was of record, 
neither a power of attorney nor a VA Form 646 is found in the 
claims folder and the RO did not send copies of the statement 
of the case or similar documents to a representative.  
Accordingly, the matter of representation should be 
clarified.

In his August 1998 VA Form 9, the veteran requested a hearing 
at the RO before a member of the Board.  He listed two 
addresses, a P.O. Box address and a street address.

In November 1998, the RO sent a letter to the veteran at his 
street address, regarding his hearing request.  Initially, 
the letter was returned on the basis of the veteran not being 
known.  It was resent in December 1998.  It is unclear to 
which address the RO sent the letter in December 1998, but it 
does not appear to have been returned as undeliverable.
 
In a January 13, 1999 letter sent to the veteran's street 
address, which also has not been returned by the Postal 
Service, the RO scheduled the veteran for a hearing at the RO 
on February 9, 1999 before a member of the Board.  The Board 
notes that, although the appellant failed to report for the 
February 9, 1999 hearing, he was not afforded the minimum 30 
days notice required under 38 C.F.R. § 19.76 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
determine whether he desires to be 
represented.  If he does he should be 
advised of the need to formally designate 
a representative and provided any 
necessary forms to do so.

2.  The veteran should then be scheduled 
for a travel board hearing and given 
adequate notice of the scheduled hearing.  
See 38 C.F.R. § 19.76.

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

